Citation Nr: 1616212	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for loss of teeth. 

3.  Entitlement to service connection for conjunctivitis. 
 
4.  Entitlement to service connection for a skin wound irritation of the left arm. 

5.  Entitlement to service connection for aspiration pneumonia. 
 
6.  Entitlement to service connection for a lumbosacral spine disorder. 
 
7.  Entitlement to a compensable disability rating for an adductor muscle pull of the right groin. 
 
8.  Entitlement to special monthly compensation for loss of use of the right upper extremity. 
 
9.  Entitlement to special monthly compensation for loss of use of the left upper extremity. 
 
10.  Entitlement to an effective date prior to September 28, 2007, for the award of service connection for tardive dyskinesia and dystonia of the right upper extremity. 
 
11.  Entitlement to an effective date prior to September 28, 2007, for the award of service connection for tardive dyskinesia and dystonia of the left upper extremity. 
 
12.  Entitlement to an effective date prior to September 28, 2007, for the award of service connection for mild orofacial dyskinesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1988 to June 1988. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  In June 2014, the Board remanded this matter to the RO to schedule the Veteran for a video conference hearing before the Board. 


The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's June 2014 remand instructions, the Veteran was scheduled for a video conference hearing before the Board at the Jackson RO on February 23, 2015.  However, a February 5, 2015 report of general information reflects that the Veteran contacted the RO and advised that he could not attend due to the location of the video conference hearing at the Jackson, RO.  It was then indicated in the same report that the video conference hearing could be held at an alternative location, specifically noted as  "the court house in Aberdine."  It is unclear whether the reference to the Aberdine courthouse was an expression of the Veteran's belief that the facility could accommodate a Board videoconference hearing, or whether the reference was an acknowledgement by the RO to the same effect.  Regardless, there is no indication in the record that the RO either attempted to ascertain whether the video hearing could be held at the court house in Aberdine, or that, if so, the RO did attempt to schedule the hearing for that location.  Therefore, an additional remand is warranted for the RO to either explore the feasibility of an alternative location for the requested video conference hearing before the Board, or to schedule the Veteran for the hearing at such an alternative location.  

Accordingly, the case is REMANDED for the following action:

The AOJ should determine whether it is feasible to schedule the Veteran for a Board hearing via video conference at the court house in Aberdine, or another alternative location close to the Veteran's home.  If the AOJ determines that the Aberdine court house or another alternative location for the hearing is not feasible, this must be documented in the claims file.  If the AOJ determines that the requested Board videoconference hearing can feasibly be conducted at the Aberdine court house or an alternative location close to the Veteran's home, the AOJ should schedule the Veteran for the videoconference hearing.  If possible, the AOJ should coordinate with the Veteran's representative.  If the AOJ determines that there is no feasibly available venue close to the Veteran's residence, including the Aberdine court house at which to conduct the hearing, the AOJ should inform the Veteran and his representative of this.  The Veteran and his representative should be afforded adequate notice of the date and location of the hearing and the opportunity to be present.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

